USCA11 Case: 19-12582    Date Filed: 01/22/2021    Page: 1 of 6



                                                            [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12582
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:18-cv-00542-WMR



PETR SEDLACEK,

                                                             Plaintiff-Appellant,

versus

OCWEN LOAN SERVICING, LLC,
FEDERAL NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE),
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.(MERS),
CONSUMER HOME MORTGAGE INC.,

                                                           Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (January 22, 2021)

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-12582       Date Filed: 01/22/2021    Page: 2 of 6



      Petr Sedlacek, pro se, appeals from the district court’s dismissal of his

complaint against Ocwen Loan Servicing, LLC (“Ocwen”), the Federal National

Mortgage Association (“Fannie Mae”), Mortgage Electronic Registration Systems

(“MERS”), and Consumer Home Mortgage Inc. (“CHM”) for failure to state a claim

for which relief may be granted and the court’s denial of his motion for a new trial.

On appeal, Sedlacek argues that the district court deprived him of his due process

rights and his right to trial by jury and that the court abused its discretion by

assigning his case to a magistrate judge, adopting the magistrate judge’s findings

and recommendations, and denying his post-judgment motions.

      This appeal involves several legal standards of review. Whether a court has

subject-matter jurisdiction is a question of law that we review de novo. Holston

Invs., Inc. B.V.I. v. LanLogistics Corp., 677 F.3d 1068, 1070 (11th Cir. 2012). In a

civil case, a party’s notice of appeal must designate the judgments or orders being

appealed. Fed. R. App. P. 3(c)(1)(B). We lack jurisdiction over a district court order

entered after the filing of a litigant’s notice of appeal unless the litigant files an

additional or amended notice of appeal. E.g., Bogle v. Orange Cnty. Bd. of Cnty.

Comm’rs, 162 F.3d 653, 660–61 (11th Cir. 1998). Next, although a party who fails

to object to a magistrate judge’s report and recommendation waives these objections

on appeal, we may review these challenges “on appeal for plain error if necessary in

the interests of justice.” 11th Cir. R. 3-1. Additionally, we review a district court’s



                                          2
          USCA11 Case: 19-12582      Date Filed: 01/22/2021   Page: 3 of 6



denial of post-judgment motions under Federal Rule of Civil Procedure 59 for an

abuse of discretion. Kerrivan v. R.J. Reynolds Tobacco Co., 953 F.3d 1196, 1204

(11th Cir. 2020) (explaining standard for a motion for a new trial); Shuford v. Fid.

Nat’l Prop. & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007) (explaining

standard for a motion to alter or amend a judgment). And, in their briefs on appeal,

appellants are required to provide a concise statement of the applicable standards of

review for each issue and legal argument with citations to legal authorities and the

parts of the record upon which appellant relies. Fed. R. App. Pro. 28(a). Thus,

issues not briefed on appeal by a pro se litigant are deemed abandoned. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008); see also N.L.R.B. v. McClain of Ga.,

Inc., 138 F.3d 1418, 1422 (11th Cir. 1998) (“Issues raised in a perfunctory manner,

without supporting arguments and citation to authorities, are generally deemed to be

waived.”).

      The Fifth Amendment’s Due Process Clause prohibits the government from

depriving any person of property without due process of law. Dusenbery v. United

States, 534 U.S. 161, 167 (2002).       The Supreme Court has determined that

individuals whose property interests are at stake under this clause are entitled to

“notice and an opportunity to be heard.” Id. (quoting United States v. James Daniel

Good Real Prop., 510 U.S. 43, 48 (1993)); see also Parks v. Bank of N.Y., 614 S.E.2d

63, 64–65 (Ga. 2005) (noting that procedural due process under the Georgia



                                         3
          USCA11 Case: 19-12582        Date Filed: 01/22/2021     Page: 4 of 6



Constitution requires notice “‘reasonably calculated’ under the circumstances to

apprise the interested parties of the proceeding at issue and afford them an

opportunity to present their objections” (quoting Mennonite Bd. of Missions v.

Adams, 462 U.S. 791, 785 (1983))). Additionally, a plaintiff’s right to a trial by jury

is not violated when a court dismisses a case based on a matter of law at the pretrial

stage. See Garvie v. City of Fort Walton Beach, 366 F.3d 1186, 1190 (11th Cir.

2004) (noting that “[i]t is beyond question that a district court may grant summary

judgment where the material facts . . . cannot reasonably be disputed,” with “the only

remaining truly debatable matters [being] legal questions that a court is competent

to address); Galloway v. United States, 319 U.S. 372, 388–96 (1943) (explaining

that a motion for directed verdict does not violate the right to trial by jury).

      Under the Federal Magistrates Act, the district court may designate a

magistrate judge to conduct hearings and submit proposed findings and

recommendations to the district court on a variety of motions, including a motion

for failure to state a claim upon which relief can be granted. 28 U.S.C. § 636(b)(1).

Under this act, the district court does not abuse its discretion in declining to consider

a plaintiff’s argument that was not presented to the magistrate judge. Williams v.

McNeil, 557 F.3d 1287, 1291–92 (11th Cir. 2009). Furthermore, a person does not

have standing under Georgia law to challenge a contract unless the person is a party

to the contract or an intended third-party beneficiary of the contract. Haynes v.



                                            4
          USCA11 Case: 19-12582        Date Filed: 01/22/2021    Page: 5 of 6



McCalla Raymer, LLC, 793 F.3d 1246, 1251 (11th Cir. 2015) (holding that a person

who is not a party to or an intended third-party beneficiary of an assignment lacks

standing to challenge a forged assignment).

      After a nonjury trial and upon a motion, the district court may grant a new

trial to any party “for any reason for which a rehearing has heretofore been granted

in a suit in equity in federal court.” Fed. R. Civ. P. 59(a)(1)(B). The only grounds

for granting a Rule 59 motion are new evidence or manifest errors of law or fact.

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (noting that a motion to alter

or amend a judgment, a filing analogous to a motion for a new trial, may not be used

to relitigate old matters, raise new arguments, or present evidence that could have

been raised prior to the entry of judgment).

      As an initial matter, we lack jurisdiction to review the district court’s order

denying Sedlacek’s motion to correct a transcribed record because (1) the district

court entered this order after he filed his notice of appeal and (2) Sedlacek did not

designate this order in an additional or amended notice of appeal. Additionally, by

failing to provide any substantive arguments in his brief, Sedlacek has abandoned

his remaining arguments on appeal. But even if he had properly raised these issues,

his arguments are without merit because nothing in the record suggests that the

district court deprived him of his due process rights or his right to trial by jury. The

Federal Magistrates Act allowed the district court to assign the case to a magistrate



                                           5
          USCA11 Case: 19-12582        Date Filed: 01/22/2021    Page: 6 of 6



judge, and the district court did not abuse its discretion in declining to consider new

arguments or evidence that Sedlacek did not present to the magistrate judge.

Moreover, Sedlacek lacked standing to challenge the assignment of his mortgage

deed, could not move for a new trial without first having a trial in the district court,

and failed to present new evidence or identify manifest errors of fact or law to

support his motion for a new trial. Accordingly, for the reasons stated, we affirm

the district court’s dismissal of Sedlacek’s action.

      AFFIRMED.




                                           6